Citation Nr: 0332238	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-13 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD).

2.  Entitlement to aid and attendance allowance for a spouse.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to July 
1942, and from February 1945 to June 1946.  He was a prisoner 
of war (POW) of the Japanese Government from April 10, 1942 
to July 29, 1942.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case is advanced on the docket.


REMAND

In this case, the veteran was issued a statement of the case 
as to each issue on appeal in July 2002.  Thereafter, 
additional evidence was added to the record.  This evidence 
was not reviewed by the agency of original jurisdiction.  In 
particular, it pertains to the issue of entitlement to aid 
and attendance allowance for a spouse.  The agency of 
original jurisdiction should review this evidence prior to 
appellate review.  

Moreover, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In this case, the veteran 
was notified of VCAA with regard to the issue of service 
connection for PUD.  However, he has not been notified of 
VCAA as it pertains to the issue of entitlement to aid and 
attendance allowance for a spouse.  Accordingly, the 
appropriate actions should be undertaken to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The record shows that the veteran was hospitalized in April 
1998 for severe epigastric pain secondary to acid dyspepsia.  
This information was certified by Dr. Eric S. Reyes in an 
August 1998 statement.  The hospitalization records are not 
in the claims file.  The veteran indicated that he was 
hospitalized for symptoms of PUD.  

In light of the foregoing, the Board finds that the RO should 
determine where the veteran was hospitalized and obtain those 
hospitalization records.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran has 
had peptic ulcer disease post-service, he 
must submit that evidence to VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 as to the 
issue of entitlement to aid and 
attendance allowance for a spouse.  

3.  The RO should contact the veteran and 
determine where he was hospitalized in 
August 1998 for gastrointestinal 
problems.  After obtaining appropriate 
release for these records, they should be 
obtained and associated with the claims 
file.

4.  The AOJ should review any evidence 
that had been added to the record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


